Never in the history of the world has humankind been more interconnected. Never in its history has humankind been better informed about events happening on the other side of the planet. And never have we been more acutely aware that we all face the same challenges — such challenges as climate change, migration, transnational crime and terrorism. They are global in nature and, therefore, by definition, require global responses. But instead of reproducing the heyday of international cooperation, as we should, multilateral diplomacy has entered a period of crisis.
There are many examples of that development. The Paris Agreement on Climate Change is no longer a global arrangement by all. Great Powers have withdrawn from longstanding disarmament treaties. The Joint Comprehensive Plan of Action hangs by a thread, which has led to a spiral of toughening positions. The United Nations and other multilateral organizations are often sidelined from solving conflicts, and, what is more, the Security Council often fails to achieve consensus on how to bring peace to the world’s worst crisis areas. I am deeply concerned by these developments.
Like many other small and medium-sized countries, Austria depends on negotiated solutions for addressing global problems. If the choice is between the rule of law and the law of the jungle, for Austria the answer is very clear: there needs to be a rules-based international order, where good governance, open markets and the notion of pacta sunt servanda prevail.
Everyone in this Hall is aware that multilateralism is hard work, often frustrating and has no easy wins or quick fixes, and that the need to compromise can be hard to sell to a domestic audience. But there is simply no alternative to international cooperation. Neither unilateralism nor multilateralism a la carte will solve any of the complex challenges we face.
The European Union is built on cooperation and compromise, and I believe that we Europeans are therefore highly credible in reaffirming our commitment to rules-based multilateralism. Against this backdrop, I should like to address several global challenges that, in my view, urgently demand multilateral solutions.
The first is climate change. The year 2018 has been the hottest on record in Austria. Our glaciers are melting away. Our Alpine regions are severely suffering. Climate change is truly a global challenge, which requires urgent global action.
As a member of the High Ambition Coalition, we are fully committed to the Paris Climate Agreement and we support the Secretary-General’s call for the swift implementation of Sustainable Development Goal 13 at this week’s Climate Action Summit. In the coming years, Europe will work hard towards becoming the world’s first climate-neutral continent, which means net-zero greenhouse-gas emissions by 2050. The Green New Deal in Europe, which the incoming European Commission has put forward, is very ambitious, and it sends a very strong signal to the world. However, such ambition should not be limited to Europe. At the High-level Political Forum, all States Members of the United Nations reaffirmed their commitment to the 2030 Agenda and the Sustainable Development Goals. Austria will present its first voluntary national review at next year’s High-level Political Forum. Our focus will be on climate, women and youth.
For almost a decade, armed conflict has been raging in Syria and Iraq, with hundreds of thousands of victims and displaced persons. The so-called Islamic State has been defeated on the ground, but we owe it to the victims of its crimes to ensure that justice is delivered. Austria therefore continues to strongly support the referral of the situation in Syria to the International Criminal Court. In addition, we believe that a special criminal tribunal should be established in the region to ensure accountability for the most serious crimes. This approach should go hand in hand with capacity- building for national justice to ensure due process.
Today, most conflicts are fought in cities and densely populated areas. In this urban warfare, international humanitarian law is often violated, with devastating consequences. When explosive weapons are used in populated areas, 91 per cent of the casualties, on average, are civilians. This is simply unacceptable. Clearly, we need to strengthen the protection of civilians. In order to emphasize the importance and urgency of this issue, Austria is bringing together in Vienna a broad alliance of partners next week, on 1 and 2 October 2019, for the first worldwide international conference on this topic. I cordially invite all Member States to attend.
The protection and promotion of human rights is and remains a clear priority for Austria, and we are honoured to be serving on the Human Rights Council for the next three years. International humanitarian law and the universality of human rights are probably the greatest achievements of the modern global community. We must clearly stand up against any attempts to undermine them. Human rights are simply not negotiable. The international community has a duty to demand accountability when human rights are violated. We therefore welcome the independent investigations in Syria, Yemen and Myanmar.
As geopolitical tensions have grown, so has the risk of military confrontation. After the disappointing end of the Intermediate-Range Nuclear Forces Treaty, we must avoid the deployment of medium-range missiles in Europe. We urge the United States and Russia to refrain from taking any steps in this direction and call for an extension of the new Strategic Arms Reduction Treaty.
As long as nuclear weapons exist, the risk of their use — on purpose or by accident — remains real. These weapons are inhumane and a danger to our security. The current narrative that nuclear weapons are somehow necessary for security is not only wrong: it is outright dangerous. The case for the total elimination of nuclear weapons is very clear. This is a moral imperative, but, more than that, what is at stake is the survival of humankind. We are therefore encouraged that the Treaty on the Prohibition of Nuclear Weapons, which Austria helped initiate, is now well on its way to entering into force. I call on all States to sign and ratify the Treaty and contribute to a world free of nuclear weapons. We also support initiatives to ban weapons that are fully autonomous. We cannot allow machines to decide issues of human life and death.
At the outset, I shared with the Assembly my concern about the state of multilateralism. But at the same time, here in this Hall, I also feel hope. Why is that so? I feel this way because, once again, the United Nations high-level week has brought us all together: those that stress sovereignty and those who call for multilateralism, those who underline national priorities and those who seek international solutions, the patriots and the globalists — all together, here, at the United Nations, to talk, discuss and listen to each other. To me, this is multilateralism.
Next year, the United Nations will turn 75. That is a very respectable age and a reason to celebrate one of the greatest institutions ever created. However, we all know that the United Nations needs to be modernized. Austria therefore strongly supports the Secretary-General’s reform agenda.
The global challenges we are all facing together require a strong United Nations. It is in all our interests. In May this year, in Vienna, we celebrated the fortieth anniversary of the Vienna International Centre, a hub for addressing security issues, including nuclear non-proliferation and disarmament, energy, sustainable development, the peaceful use of outer space and the fight against corruption, drugs and crime. I can assure members of the General Assembly that Austria is and will remain a proud and committed United Nations host country.
All of us here in this Hall share the same responsibility for the effectiveness of the United Nations and the international order that we have built together over the past decades. As the Secretary-General put it, in a time of multiple complex challenges, multilateralism is the world’s best hope. Austria stands ready to assume its responsibilities as a member of the Human Rights Council, as host of the United Nations in Vienna, as a committed troop contributor to peacekeeping and as a candidate for membership of the Security Council in 2027-2028.
